Mr. Justice Wolf
delivered the opinion of the court.
At the hearing of this case, and not before, the appellee maintained that the judgment must be affirmed because the statement of the case was not properly certified. The better practice in this class of cases is for the appellee to move to strike out the papers not duly certified.
In the file before us there is' a copy of the judgment roll and of certain motions made during the proceedings, all of them certified by the secretary of the district court and each sheet *29bearing the seal .of the court. Preceding these pages is the alleged statement of the case purporting to be a copy of the original statement signed by the Judge of the District Court of Guayama. None of the page's of the statement bear the seal of the court and are not certified by the secretary. On a separate page and following the page on which the certificate of the clerk is presented appears a statement of the attorney of the complainant and appellant, in which he certifies to the correctness of the statement of the case. The attorney for the appellant signs alone. In the case of A. R. R. Co. v. Corte Municipal de Ponce, decided on April 4, 1910, it was clearly decided by -ns that a certificate by the appellant alone did not comply with the provisions of the law. It is true we suffered pending eases to be heard by reason of onr previous practice on the theory of waiver by appellant, and we likewise permitted cases to be withdrawn to allow the proper certificate to be produced, but we announced at the same time that the provision of section 302 would have to be followed in the future. In the case before us there was no attempt to make the statement of the case a part of the record proper. Furthermore, a record should not be presented piecemeal. Here is a certificate bearing date June 27 of the secretary, and another by the attorney of June 28. The record on appeal should be a single and complete document. As the only questions raised by the appellee arise from the evidence, the judgment must be affirmed.

Affirmed.

Justices MacLeary and del Toro concurred.
Mr. Chief Justice Hernández did not sit at the hearing of this case.